Exhibit 10.1

THIRD AMENDMENT

TO THE

AMENDED AND RESTATED

SYKES ENTERPRISES, INCORPORATED

DEFERRED COMPENSATION PLAN

This Third Amendment to the Amended and Restatement Sykes Enterprises,
Incorporated Deferred Compensation Plan is made and entered into by Sykes
Enterprises, Incorporated (the “Company”) this 17th day of August, 2016, and
shall be effective for all purposes as of January 1, 2017, unless a different
date is set forth below.

W I T N E S S E T H:

WHEREAS, the Company has previously adopted the Sykes Enterprises, Incorporated
Deferred Compensation Plan (the “Plan”); and

WHEREAS, pursuant to the terms of the Plan, the Company is authorized and
empowered to amend the Plan; and

WHEREAS, the Company has determined that it is appropriate to amend the Plan to
clarify the definition of Bonus.

NOW, THEREFORE, paragraphs 2.02.(a) and 2.02.(b) of Article II of the Plan is
hereby amended to read as follows:

 

2.02.

  

(a)    

  

For any Fiscal Year, other than the Fiscal Year in which a Participant first
becomes entitled to participate in the Plan, a Participant may elect to defer a
specific percentage (between 1% and 80%) of his base compensation or commissions
and/or bonus earned during such Fiscal Year (regardless of when paid) as
provided herein. Such election shall be made by the execution and delivery to
the Administrator (or its agent) of a Participation Agreement prior to the first
day of such Fiscal Year. Such election shall become effective with respect to
base compensation, commissions and/or bonuses earned after such Fiscal Year
begins. An election to defer under this Section 2.02(a) shall continue to apply
to base compensation or commissions and/or bonuses earned in subsequent Fiscal
Years, unless such election is modified by the Participant. Any modification
shall be effective for the next Fiscal Year and shall be made through the
execution and delivery of a new Participation Agreement. For Plan purposes,
“bonus” shall mean those amounts that are paid as a bonus and meet the
definition of “Performance Based Compensation” as set forth in Section 409A of
the Code and the regulations issued thereunder.



--------------------------------------------------------------------------------

        

  

(b)    

  

For the Fiscal Year in which an individual is first designated as eligible to
participate in the Plan, pursuant to Section 2.01, the Participant may elect to
defer a specific percentage (between 1% and 80%) of his base compensation or
commissions and/or bonus to be earned for the remainder of the Fiscal Year, a
Participation Agreement must be submitted by the Participant to the
Administrator (or its agent) no later than thirty (30) days following the
January 1 or July 1, whichever is applicable, on which such individual becomes
designated as an eligible Participant. Any such election made in such
Participation Agreement shall be effective only with regard to base compensation
or commissions and/or bonuses earned after the date the Participation Agreement
is submitted to the Administrator. If a newly eligible Participant does not
submit a Participation Agreement within such period of time, such Participant
will not be eligible to elect to defer compensation except in accordance with
Section 2.02(a) above. An election to defer (or not to defer) under this
Section 2.02(b) shall continue to apply to base compensation or commissions
and/or bonuses earned in subsequent Fiscal Years unless such election is
modified by the Participant. Any modification shall be effective for the next
Fiscal Year and shall be made through the execution and delivery of a new
Participation Agreement. For Plan purposes, “bonus” shall mean those amounts
that are paid as a bonus and meet the definition of “Performance Based
Compensation” as set forth in Section 409A of the Code and the regulations
issued thereunder.

IN WITNESS WHEREOF, this Third Amendment has been executed and is effective as
of the date set forth herein.

 

  SYKES ENTERPRISES, INCORPORATED  

By:

 

LOGO [g398934dsp061.jpg]

 

Title:

 

EVP & General Counsel

    “COMPANY”